EXHIBIT 10.15

 

NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE ACT OR THE
LAWS OF THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE
STATUTES.

 

GREEN RIVER RESOURCES, INC.

 

5% CONVERTIBLE PROMISSORY NOTE

 



 Date: January 24, 2012    $1,446,551.00_

 

GREEN RIVER RESOURCES, INC., a corporation duly organized and existing under the
laws of the State of Utah (hereinafter referred to as the “Maker”), for value
received, hereby promises to pay to BLEEDING ROCK LLC, a Utah limited liability
company or its registered assigns (each a “Note Holder”) at 2610 Hillsden Drive,
Holladay, Utah 84117 the principal sum of One Million Four Hundred Forty-Six
Thousand Five Hundred Fifty-One Dollars and No Cents ($1,446,551.00) in such
lawful money of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, on the terms and at
the time hereinafter provided.

 

This 5% Convertible Promissory Note (the “Note”) is subject to the further terms
and provisions:

 

1. Payment and Interest. This Note shall be due and payable on or before one
year from the date hereof (the “Maturity Date”). The Maker shall pay to the Note
Holder interest on the principal amount of this Note at the rate of five percent
(5%) per annum from the date of this Note. Interest shall be due and payable on
the Maturity Date.

 

2. Conversion. Subject to and in compliance with the provisions contained
herein, the Note Holder is entitled, at his, her or its option, at any time
prior to the Maturity Date, or in case this Note or some portion hereof shall
have been called for prepayment prior to such date, then, in respect of this
Note or such portion hereof, until and including, but not after, the close of
business within thirty (30) days of the date of notice of prepayment, to convert
the original principal amount of this Note (or any portion thereof), together
with accrued but unpaid interest thereon, into fully paid and nonassessable
shares (calculated as to each conversion to the nearest share) of common stock
(the “Shares”) of American Sands Energy Corp., a Delaware corporation and the
parent of the Maker (“ASEC”), by surrender of this Note, duly endorsed (if so
required by the Maker) at its offices, accompanied by written notice to the
Maker and ASEC, in the form set forth below, that the Note Holder selects to
convert this Note or, if less than the entire principal amount hereof is to be
converted, the portion hereof to be converted. Such conversion shall be effected
at the rate of one Share for each $0.50 of principal amount plus accrued and
unpaid interest of this Note, all subject to such adjustment in such conversion
price, if any, as may be required by the provisions of this Note. No fractions
of Shares will be issued on conversion, but instead of any fractional interest,
the Maker will pay cash adjustments as provided herein.

 

3. Prepayment. This Note is subject to prepayment, in whole or in part, at any
time upon not less than thirty (30) days notice by registered mail at the
election of the Maker. Prepayment shall be effected by paying the amount equal
to the outstanding principal amount of this Note, plus all interest accrued to
the date of prepayment. During the thirty (30) days following the date of any
notice of prepayment, the Note Holder shall have the right to convert this Note
into the common stock of the Maker, on the terms and conditions provided for in
Paragraph 2 above.

 

 



 





 

4. Limitations on Right of Conversion. Following receipt of the written notice
of intention to convert the Note, the Maker shall take such steps as it deems
appropriate to permit conversion of the Note as specified in the notice without
registration or qualification under applicable federal and state securities
laws; provided, that in no event shall the Maker be required to consent to the
general service of process or to qualify as a foreign corporation in any
jurisdiction where the Note Holder resides if such jurisdiction is different
than such Note Holder’s residence when the Note was originally offered and sold.
In order to comply with exemptions from the registration requirements of the
Securities Act and certain state securities statutes, the Maker may require the
Note Holder to make certain representations and execute and deliver to the Maker
certain documents as a condition to exercise of conversion rights hereunder, all
in form and substance satisfactory to the Maker as determined in its sole
discretion. In the event the Maker reasonably determines that the Note cannot be
converted in compliance with applicable federal and state securities laws in the
absence of registration or qualification under such statutes, the Maker shall be
under no obligation to permit conversion of the Note and issue any shares of
common stock pursuant hereto. Notwithstanding the foregoing, the shares issuable
on conversion in the event of mandatory prepayment in connection with a public
offering by the Maker shall be issued and delivered pursuant to a registration
statement under the Securities Act. The Maker shall also utilize its best
efforts to qualify such Shares for sale under the applicable state laws in those
jurisdictions in which the Note Holder resides at the time of conversion. If,
notwithstanding such efforts to qualify such Shares for sale in such state, the
Maker is unable to so qualify such Shares for sale in such state, the Shares
delivered shall be subject to applicable restrictions on their transfer under
the laws of such state or, of no exemption from registration is available, this
Note shall not be convertible.

 

5. Satisfaction and Discharge of Note. This Note shall cease to be of further
effect (except as to any surviving rights of conversion, transfer, or exchange
of the Note herein expressly provided for) when:

 

a. The Maker has paid or caused to be paid all sums payable hereunder by the
Maker, including all principal amounts and interest accrued under the Note; and

 

b. All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Note have been complied with.

 

6. Events of Default. “Event of Default,” when used herein, whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administration or government body
or be caused by the provisions of any paragraph herein means any one of the
following events:

 

a. Default in the payment of any interest on this Note when it becomes due and
payable;

or

 

b. Default in the payment of the principal amount of this Note when due, whether
at maturity, upon prepayment, or otherwise; or

 

c. Default in the performance or breach of any covenant or warranty of the Maker
in this Note (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of sixty (60) days after
there has been given to the Maker by registered or certified mail, by the Note
Holder, a written notice specifying such default or breach and requiring it to
be remedied and stating that such notice is a notice of default hereunder; or

 

 

2

 





 

d. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker a bankrupt or insolvent under the Federal Bankruptcy Act or
any other applicable federal or state law, or appointing a receiver, liquidator,
assignee, trustee (or other similar official) of the Maker or of any substantial
part of its property , or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or

 

e. The institution by the Maker of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state law; or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee (or
other similar official) of the Maker or of any substantial part of its property,
or the making by it of any assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Maker in furtherance of any
such action.

 

This Note shall bear interest at the rate of ten percent (10%) per annum from
and after the date of, and during the continuation of, any Event of Default.
This interest rate shall be in lieu of the interest rate set forth in Paragraph
1 above.

 

7. Acceleration of Maturity. If an Event of Default occurs and is continuing
then, in every such case, the Note Holder may declare the principal of this Note
to be due and payable immediately, by a notice in writing to the Maker of such
default, and upon any such declaration, such principal shall become immediately
due and payable. At such time after such declaration of acceleration has been
made, and before a judgment or decree for payment of money due has been obtained
by the Note Holder, the Note Holder, by written notice to the Maker, may rescind
and annul such declaration and its consequences, if all Events of Default, other
than the nonpayment of the principal of this Note which has become due solely by
such acceleration, has been cured or waived. No such rescission shall affect any
subsequent default or impair any right consequent thereon.

 

8. Adjustment in Conversion. The conversion price and number of shares issuable
upon conversion of this Note may be subject to adjustment from time to time as
follows:

 

a. If ASEC shall take a record of the holders of its common shares for the
purpose of entitling them to receive a dividend in shares, the conversion price
in effect immediately prior to such record date shall be proportionately
decreased, such adjustment to become effective immediately after the opening of
business on the day following such record date;

 

b. If ASEC shall subdivide the outstanding common shares into a greater number
of shares or combine the outstanding common shares into a smaller number of
shares, or issue by reclassification any of its common shares, the conversion
price in effect immediately prior thereto shall be adjusted so that the Note
Holder thereafter surrendered for conversion shall be entitled to receive after
the occurrence of any of the events described the number of common shares to
which the Note Holder would have been entitled had such Note been converted
immediately prior to the occurrence of such event, such adjustment to become
effective immediately after the opening of business on the day following the
date upon which such subdivision or combination or reclassification, as the case
may be, becomes effective;

 

 

3

 





 

c. No fraction of a Share shall be issued upon conversion, but in lieu thereof
ASEC, notwithstanding any other provision hereof, may pay therefor in cash at
the fair value of the fractional Share at the time of conversion;

 

d. Neither the purchase or other acquisition by ASEC of any common shares, nor
the sale of other disposition by ASEC of any common shares, shall affect any
adjustment of the conversion price or be taken into account in computing any
subsequent adjustment of the conversion price; and

 

e. If at any time:

 

(1) ASEC proposes to pay any dividend payable in stock upon its common shares or
make any distribution, including cash or property dividend, out of earnings or
earned surplus, to the holders of common shares;

 

(2) ASEC proposes to enter into any plan of capital reorganization or
reclassification of the common shares of ASEC; or

 

(3) ASEC proposes to merge, consolidate, or encumber or sell all or
substantially all of its assets other than in the ordinary course of business;

 

then, in any one or more of said cases, ASEC shall notify the Maker and the
Maker shall cause a notice to be mailed to the registered Note Holder at the
address of such Note Holder set forth in the registration records of the Maker.
Such notice shall be solely for the convenience of such registered Note Holder
and shall not be a condition precedent to, nor shall any defect therein or
failure in connection therewith affect the validity of, the action proposed to
be taken by ASEC. Such notice shall be mailed, at least ten (10) days prior to
the date on which the books of ASEC shall close, or a record date shall be taken
for such share dividend, share split or reclassification, consolidation, merger,
or sale of properties and assets, as the case may be. Such notice shall specify
such record date for the closing of the transfer books.

 

9. Restrictions. The Note Holder, by acceptance hereof, both with respect to the
Note and the Shares to be issuable upon conversion of the Note (unless issued
pursuant to an effective registration statement under the Securities Act),
represents and warrants to the Maker and ASEC as follows:

 

a. The Note and the Shares are being acquired for the Note Holder’s own account
to be held for investment purposes only and not with a view to, or for, resale
in connection with any distribution of such Note or Shares or any interest
therein without registration or other compliance under the Act, and the Note
Holder has no direct or indirect participation in any such undertaking or in
underwriting such an undertaking.

 



4

 

 

 

b. The Note Holder has been advised and understands that the Note and the Shares
have note been registered under the Securities Act and the Note and/or the
Shares must be held and may not be sold, transferred, or otherwise disposed of
for value unless they are subsequently registered under the Securities Act or an
exemption from such registration is available; except as set forth herein,
neither the Maker nor ASEC is under any obligation to register the Note and/or
the Shares under the Act; in the absence of such registration, sale of the Note
or Shares may be impracticable; ASEC and its registrar and transfer agent, if
any, will maintain stock transfer orders against registration of transfer of the
Note and the Shares; and the certificates to be issued for any Shares will bear
on their face a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE
OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND
ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.

 

c. The Maker may refuse to transfer the Note and/or the Shares unless the Note
Holder provides an opinion of legal counsel reasonably satisfactory to the Maker
or a “no action” or interpretive response from the Securities and Exchange
Commission to the effect that the transfer is proper; further, unless such
letter or opinion states that the Note and/or Shares are free from any
restrictions under the Securities Act, the Maker may refuse to transfer the Note
and/or the Shares to any transferee who does not furnish in writing to the Maker
the same representations and agree to the same conditions with respect to such
Note and Shares as set forth herein. The Maker may also refuse to transfer the
Note or Shares if any circumstances are present reasonably indicating that the
transferee’s representations are not accurate.

 

10. Default Costs. Should the Maker, ASEC, or the Note Holder default in any of
the covenants, conditions, or promises contained herein, the defaulting party
shall pay all costs and expenses, including a reasonable attorney’s fee, which
may arise or accrue therefrom, or in pursuing any remedy provided hereunder or
by the statutes of any state.

 

11. Rights Are Cumulative. The rights and remedies granted to the parties
hereunder shall be in addition to and cumulative of any other rights or remedies
either may have under any document or documents executed in connection herewith
or available under applicable law. No delay or failure on the part of a party in
the exercise of any power or right shall operate as a waiver thereof nor as an
acquiescence in any default nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.

 

12. Waiver and Amendment. None of the provisions hereof may be changed, waived,
terminated or discharged orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, termination or
discharge is sought.

 

13. Notices. All communications provided for herein shall be in writing and
shall be deemed to be given or made when served personally or when deposited in
the United States mail addressed, if to the Maker or ASEC at 4760 S. Highland
Drive, Suite 341, Salt Lake City, UT 84117, Attention: William C. Gibbs,
President, or if to Note Holder, at the address furnished to the Maker by such
party, or at such other address as shall be designated by any party hereto in
written notice to the other party hereto delivered pursuant to this paragraph.

 

 

5

 



14. Negotiability, Assignment and Transferability. This Note is negotiable and
transferable, subject to compliance with the provisions of Paragraph 9 hereof.
Subject to the provisions of Paragraph 9 hereof, this Note may be assigned in
whole or in part by the Holder. Any transfer or assignment shall be effected by
the Holder (i) completing and executing the form of assi ment at the end hereof
and (ii) surrendering this Note with such duly completed and executed
assigijment form for cancellation at the principal executive office of the
Maker; whereupon the Maker shall issud, in the name or names specified by the
Holder a new Note or Notes oflike tenor with appropriate legends restricting
transfer under the Securities Act. Prior to due presentment for transfer or
assignment hereof, the Makrr may treat the registered Holder as the absolute
owner hereof (notwithstanding any notations of ownership,or writing hereon made
by anyone other than a duly authorized officer of the Maker) for all purposes
and sha1J not be affected by any notice to the contrary. The Maker shall keep a
record of the name and address of each Holder, each transfer of the Note, and
the name and address of each transferee of the Note.

 

15. Presentment Waiver. The makers, guarantors, and endorsers hereof, if any,
severally waive presentment for payment, protest, and notice of protest and of
nonpayment of this Note.

 

16. Governing Law. This Note will be construed in accordance with, and governed
by, the laws of the State of Utah (without giving effect to any choice or
conflict oflaw provisions) as applied in contracts that are executed and
performed entirely in the State of Utah), and any and all,actions to enforce the
provisions of this Agreement shall be brought in a court of competent
jurisdiction in the' County of Salt Lake, in the State of Utah and in no other
place.

 

 

 

 

    Green River Resources, Inc.     (A Utah corporation)             By /s/
William C. Gibbs       William C. Gibbs, President          Authorized as to the
conversion feature set forth in Paragraph 2.         American Sands Energy
Corp.          By /s/ William C. Gibbs       William C. Gibbs, President    



 

 

 

 

 



 



6

 



 

 

EXERCISE FORM

 

 

 

 

American Sands Energy Corp.

4760 S. Highland Dr. Suite 341

Salt Lake City, UT 84117

 

Re: Conversion of Note

 

Gentlemen:

 

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note or the portion hereof designated, into shares of common stock
of American Sands Energy Corp., a Delaware corporation, in accordance with the
terms of this Note, and directs that the shares issuable and deliverable upon
the conversion, together with any check in payment for fractional shares, be
issued in the name of and delivered to the undersigned unless a different name
has been indicated below. If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay any transfer taxes payable
with respect thereto.

 

Date: _________________

 

 

 

 



 





    (Signature)     FILL IN FOR REGISTRATION OF SHARES             (Social
Security or other identifying number) (Printed Name)           (Street Address)
      (City, State, and ZIP Code) Portion to be converted (if less than all)



 

 

 

 

 

7

 



ASSIGNMENT FORM

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

                       





(Please print or type name and address)

 

 

$ ____________________ of the Note, and hereby irrevocably constitutes and
appoints any officer of the Maker as

lawful Attorney to transfer this Note on the books of the Company, with full
power of substitution in the premises.

 

Date: ____________________

 

 

 



      (Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 



 